
	
		III
		110th CONGRESS
		2d Session
		S. RES. 722
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing January 2, 2009, as
		  National Advertising Specialty Day.
	
	
		Whereas
			 an advertising specialty is any item imprinted with a logo or slogan and given
			 out to promote a company, organization, product, service, special achievement,
			 or event;
		Whereas
			 the presidential campaign of George Washington first used advertising
			 specialties in the United States in 1789, in the form of collectible
			 buttons;
		Whereas
			 there are more than 750,000 varieties of specialty advertising;
		Whereas
			 the advertising specialty industry employs more than 344,000 professionals
			 across the United States, and 85 percent of these professionals are employed by
			 small- or medium-sized businesses, some of which gross up to $1,000,000 per
			 year;
		Whereas
			 the advertising specialty industry has grown an average of 4 percent each year
			 since 2003 and reached $19,600,000,000 in 2007;
		Whereas
			 advertising specialties accounted for 14 percent of all tracked advertising
			 spending in the United States in 2007; and
		Whereas
			 the advertising specialty industry accounts for more than 9,000 jobs in
			 Pennsylvania: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes January 2, 2009, as
			 National Advertising Specialty Day; and
			(2)acknowledges the contributions the
			 specialty advertising industry makes to the economy of the United
			 States.
			
